STATE OF LOUISIANA


                                  COURT OF APPEAL


                                    FIRST CIRCUIT



                                    NO. 2022 CA 0115


                          PERDIDO ENERGY LOUISIANA, LLC


                                            VERSUS


    ACADIA PARISH BOARD OF REVIEW; JAMES J. PETITJEAN, IN HIS
       CAPACITY AS ASSESSOR FOR ACADIA PARISH; AND THE
                              LOUISIANA TAX COMMISSION


                                 CONSOLIDATED WITH


                                    NO. 2022 CA 0116


                          PERDIDO ENERGY LOUISIANA, LLC


                                            VERSUS


    EVANGELINE PARISH BOARD OF REVIEW; DIRK DEVILLE, IN HIS
     CAPACITY AS ASSESSOR FOR EVANGELINE PARISH; AND THE
                              LOUISIANA TAX COMMISSION


                                 CONSOLIDATED WITH


                                    NO. 2022 CA 0117


                          PERDIDO ENERGY LOUISIANA, LLC


                                            VERSUS


    BEAUREGARD PARISH BOARD OF REVIEW; BRENT RUTHERFORD,
    IN HIS CAPACITY AS ASSESSOR FOR BEAUREGARD PARISH; AND
                          THE LOUISIANA TAX COMMISSION


                                 CONSOLIDATED WITH


                                    NO. 2022 CA 0118


                          PERDIDO ENERGY LOUISIANA, LLC


                                            VERSUS


    RAPIDES PARISH BOARD OF REVIEW; RICHARD I. DUCOTE, JR., IN
      HIS CAPACITY AS ASSESSOR FOR RAPIDES PARISH; AND THE
0                             LOUISIANA TAX COMMISSION
     c..,,
tia #.       Hw,. ,,,,.;, .       zX46. a



MV" j-.
     c6JMk ( odh                  99trk S ,
                               CONSOLIDATED WITH


                                  NO. 2022 CA 0119


                       PERDIDO ENERGY LOUISIANA, LLC


                                       VERSUS


VERNON PARISH BOARD OF REVIEW; MICHAEL C. BEALER, IN HIS
       CAPACITY AS ASSESSOR FOR VERNON PARISH; AND THE
                          LOUISIANA TAX COMMISSION




                                        Judgment Rendered.
                                                                     SFP 01 2022



                                  Appealed from the
                              19th Judicial District Court
                       In and for the Parish of East Baton Rouge
                                  State of Louisiana
                               Case No. 693700, Sec. 25
                                   consolidated with

                       Case Nos. 693701, 693702, 693703, 693704


                   The Honorable Wilson E. Fields, Judge Presiding



Kyle P. Polozola                               Counsel for Plaintiff/Appellant
Lafayette, Louisiana                           Perdido Energy Louisiana, LLC
       and

Phyllis D. Sims
Baton Rouge, Louisiana


Brian A. Eddington                             Counsel for Defendants/ Appellees
Baton Rouge, Louisiana                         James J. Petitjean, Assessor for Acadia
                                               Parish; Brent Rutherford, Assessor for
                                               Beauregard Parish; Dirk Deville,
                                               Assessor for Evangeline Parish; Richard
                                               I. Ducote, Jr., Assessor for Rapides
                                               Parish; and Michael C. Bealer, Assessor
                                               for Vernon Parish


Franklin " Drew" Hoffman                       Counsel for Defendant/ Appellee
Baton Rouge, Louisiana                         The Louisiana Tax Commission
       and

Robert D. Hoffman, Jr.
Madisonville, Louisiana




             BEFORE: McCLENDON, WELCH, AND THERIOT, JJ.




                                           2
THERIOT, J.


      This is a judicial review proceeding arising from the denial of a taxpayer' s

request for a reduction in the fair market value of the taxpayer' s property based on

obsolescence.
                The taxpayer appeals from a district court judgment affirming the

decisions of the Louisiana Tax Commission (" LTC").               For the reasons set forth


herein, we affirm.


                      FACTS AND PROCEDURAL HISTORY


      Perdido Energy Louisiana, LLC ("             Perdido")   owns   oil   and   gas   wells   and



equipment subject to ad valorem taxation in Acadia, Beauregard, Evangeline,


Rapides,   and Vernon Parishes.           The property, which Perdido purchased in

December 2017, consists of 23. 88 miles of pipelines and a total of one hundred and


six wells, comprised of forty-seven active wells, eight injection wells, forty-eight

shut- in wells, and three temporarily abandoned wells.

      This matter originated as a challenge by Perdido to the correctness of

assessments made by the Assessors for Acadia, Beauregard, Evangeline, Rapides,

and Vernon Parishes ( collectively " Assessor defendants").                 After the Assessor


defendants assessed Perdido' s property located in their respective parishes for ad

valorem tax purposes, Perdido filed protests with the parish governing authorities

for the above -referenced parishes, challenging the amount of the assessments based

on a disparity between the adjusted purchase price ($                 3, 072, 671. 79)   and    the


assessed value ($   58, 609, 795. 00).   The protests were denied, and Perdido appealed


the denials to the LTC.


      In its appeals to the LTC, Perdido argued that the Assessor defendants failed


to properly value and assess its oil/ gas wells, gathering pipelines, and equipment

based on the purchase price and on an appraisal prepared by Perdido' s expert,

Joseph Calvanico, and provided to the Assessor defendants. The five appeals were


consolidated for hearing before the LTC, which was held on October 23, 2019.                    At




                                               9
the hearing, Perdido presented testimony from its president, secretary, and founder,

Joshua E. Holden;     its property tax consultant, Daron Fredrickson; and its expert

appraiser, Joseph Calvanico.        The Assessor defendants presented testimony from

Beauregard Parish Chief Deputy Assessor, Rhonda Farris; Acadia Parish Deputy

Assessor, Cheryl Boudreaux; Rapides Parish Assessor, Richard L Ducote, Jr.;


Vernon Parish Assessor, Michael C. Bealer;          and Rodney Kret, an expert in the

field of assessment practice and procedure.         The parties also filed a number of


exhibits   into the   record,    including the Purchase      and    Sale    Agreement;    Mr.


Calvanico' s fair market value appraisal; and a document titled " Explanation of


Depreciation,"   which was prepared by Mr. Calvanico for the LTC hearing.

       Joshua Holden testified that Perdido Energy Louisiana, LLC was formed in

conjunction with the purchase of the Louisiana property at issue in this matter.

Perdido' s business involves " going     in and buying oil fields off of large companies,

figuring out ways to cut expenses and increase production to extend the longevity

and life of those fields."   Mr. Holden testified that Perdido acquired the property at

issue in this matter in December 2017              for an adjusted purchase price           of


approximately $ 3, 072, 000. 00, and explained that the purchase was an arms -length


transaction and did not involve a distressed seller.        The purchase price included


conveyance of both tangible and intangible assets,           including "    wells,   gathering


systems, flow lines, pipelines, processing equipment, compressors, jet pumps, salt

or disposal wells, leases, surface tracts, [ right- of-way]        agreements, [     roadway]


agreements, [ road] use agreements...        mineral interests, mineral servitude[ s] ...


participation agreements, [     and] joint operating agreements."    There were liabilities


conveyed to Perdido in the sale as well, the largest of which was the liability of

plugging and abandoning wells.         Mr. Holden testified that Perdido estimated the


cost of plugging and abandoning the wells at approximately $ 75, 000. 00 per well,

for a total plug and abandon liability of roughly $         825, 000. 00.    During the due


                                              M
diligence process prior to the sale, Perdido looked into the assessments and ad


valorem tax liability on the property, and Mr. Holden acknowledged that Perdido

was aware that the assessments were " pretty substantial."                            In fact, Mr. Holden


testified   that    part    of    the   adjustment         from    the     original    purchase   price    of




approximately $       4, 061, 000. 00 was for ad valorem taxes paid by Perdido on the

seller' s   behalf.        Although      he   explained       that   the     substantial    nature   of   the


assessments        was   not     a"   deal -stopper"       for Perdido, Mr. Holden testified that


Perdido engaged a property tax consultant, Daron Fredrickson, at that time " to help

us   understand     those values         and understand those            assessments."        When asked


whether supporting documentation was provided to the assessors regarding the

liabilities and other items affecting fair market value that he addressed in his

testimony,    Mr.     Holden testified that he provided only a copy of the purchase

agreement and the appraisal prepared by Mr. Calvanico, because the assessors did

not specifically request anything else.


        Perdido' s appraiser, Joseph Calvanico, testified as an expert witness at the


LTC hearing.        He was retained by Perdido in connection with the property tax

appeal to perform a fair market value appraisal of the purchased property.                                Mr.


Calvanico testified that although the property was assessed at approximately

 72, 000, 000. 00 the year prior to the sale, he estimated the fair market value of the


purchased property to be $               12, 200, 000. 00.        Mr. Calvanico        explained that he


calculated the fair market value by first calculating replacement cost new and

physical depreciation according to the LTC tables, then deducting additional

functional obsolescence based on depth of the wells and pipeline pressure and


economic obsolescence based on the overall economy.                           To perform the appraisal,


Mr. Calvanico used information obtained from Perdido, such as financial data, the


Purchase and Sale Agreement,                  maps,    engineering documents,              communications



from engineers, and other information obtained as part of the due diligence



                                                       5
process;   however, he testified that this information was not provided to the


assessors along with his appraisal.       Mr. Calvanico testified that the methods he


used in calculating obsolescence were not the methods traditionally used, and the

mathematics behind his calculations, while introduced at the LTC hearing as part

of an   exhibit   entitled "   Explanation of Depreciation," was not provided to the


assessors with his appraisal. Further, Mr. Calvanico did not speak to the assessors


about the assessment or his appraisal and did not testify at the Board of Review

hearings on the protests.


        Daron Fredrickson, the tax consultant engaged by Perdido to handle tax

compliance for the purchased property, also testified at the LTC hearing.             Mr.


Fredrickson prepared and filed the annual tax reporting forms in each parish for the

purchased property.      He described his procedure for preparing the tax reporting

forms in this case.    After preparing the forms as he normally would using the LTC

rules, he then " took Mr. Calvanico' s answer on his appraisal and ...     backed into


the obsolescence it would take to get to the difference between what the schedule


called for and what Mr. Calvanico' s number was."      He further explained that "[   w] e




had Mr. Calvanico' s report, which was the number we were trying to get to, to let

the assessor know [ what] we were trying to ask for on the value.     And so each one


of those, we calculated the percentage obsolescence it would take to get from the


calculated number from the [ LTC] rules to Mr. Calvanico' s numbers."                 Mr.


Fredrickson confirmed that the data used by Mr. Calvanico to prepare his appraisal

was not provided to him or to the assessors.      He only submitted the Purchase and

Sale Agreement and Mr. Calvanico' s appraisal to the assessors with the tax


reporting forms, along with a cover letter stating that he intended to travel to each

parish to discuss the assessments and package with the assessors. He testified that


he did not actually meet with any of the assessors,        but someone in his office


 reached out"     to each of the parishes to ask whether they needed anything, and to


                                             2
his knowledge, there were no questions received from the assessors'           offices.




Although Mr. Fredrickson prepared the tax reporting forms and offered to meet

with the assessors to discuss the assessment, he testified that he could not explain


how the obsolescence was calculated because he is not an appraisal expert.          Mr.


Fredrickson was unable to explain Mr. Calvanico' s reasoning for using well depth

in his calculation of obsolescence.   He acknowledged that well values typically go

up as well depth increases and that there is nothing in the LTC rules and

regulations that calls for using depth as an obsolescence factor.   Mr. Fredrickson


testified that he was not suggesting that any Assessor defendant failed to correctly

apply the valuation or depreciation tables for either wells or pipelines,     but he


believes that the Assessor defendants'   valuations are incorrect because they "    did


not arrive at a value that matched what our expert appraiser came up with."

      Rodney Kret testified on behalf of the Assessor defendants as an expert in

assessment practice and procedure.    He testified that he is extremely familiar with

the methodology used by Louisiana tax assessors in valuing oil and gas properties.

Although he was not involved in the assessment of the Perdido properties, Mr. Kret


reviewed Mr. Calvanico' s appraisal and the documents provided to the Assessor


defendants and testified that he did not believe that the Assessor defendants were


given the data needed to derive the obsolescence that was being requested by

Perdido.   Mr. Kret testified that he did not know what to make of Mr. Calvanico' s


calculations, other than that he could not duplicate them himself. In his opinion,


Mr. Calvanico' s methodology for calculating functional obsolescence was flawed.

Specifically,   Mr.   Kret did not believe operating pressure was an appropriate

indicator of functional obsolescence, and he had never seen well depth used as an


indicator of functional obsolescence before, nor did he think it was appropriate.


      Rhonda Farris, Chief Deputy Assessor for Beauregard Parish, testified that

she was involved in the assessment of the Perdido property located in that parish.


                                          7
Since Perdido did not own any pipeline property in Beauregard Parish, Ms. Farris

explained that her office only considered a request for additional obsolescence

related to wells.   In assessing the property, Ms. Farris testified that she applied

LTC tables, which took into account both depreciation and well depth.           Perdido


then sought additional obsolescence based on the depth of the wells.         Ms. Farris


testified that this request was considered,      but ultimately rejected,   because the


information provided by Perdido did not support the request and because she was

unable to determine how Perdido came up with the amount of obsolescence it

requested.
             Ms. Farris acknowledged that she was contacted by someone in Mr.

Fredrickson' s organization regarding the request for additional obsolescence.       She


testified that she replied by email, requesting any additional information that the

assessor' s office could consider "   to help with obtaining a value for Perdido,"   but


nothing further was provided.

        Deputy Assessor Cheryl Boudreaux with the Acadia Parish Assessor' s

Office also testified at the LTC hearing.       Ms. Boudreaux was involved in the


appraisal of the Perdido property in Acadia Parish, which consisted of a single

well.   Ms. Boudreaux testified that although she received a request from Perdido


for additional reduction based on obsolescence, the calculation of obsolescence


Perdido provided was not like anything she had ever used for obsolescence before,

and the request was not accompanied by documentation or an explanation of what

the numbers represented.     Ms. Boudreaux testified that she had thirty- five years

experience as an accountant, and "     looking at the documentation that they tried to

provide in support [ ofJ their request for obsolescence didn' t carry any weight with

my experience as a numbers person."          As such, the request to apply additional

obsolescence to the assessment was denied.


        Rapides Parish Assessor Richard I. Ducote, Jr. testified that he reviewed the


request submitted to his office by Perdido,          but he   did not agree with its
calculations, so he did not allow the additional reductions for obsolescence.            Mr.


Ducote explained that some of the obsolescence requested by Perdido was based

on factors built into the LTC tables, which were already applied in his assessment.

Although Perdido sought additional reductions, Mr. Ducote explained that Perdido


did not properly explain its calculations or provide documentation for its requests.

For instance, Perdido sought a reduction based on well depth, which is not


normally     a   factor   in    obsolescence,   but    did   not   provide   any   supporting


documentation to show how well depth equates to functional obsolescence.


Perdido also sought an obsolescence reduction for its pipelines using a formula

based on operating pressure, which Mr. Ducote testified has never been used as an

obsolescence factor by his office, but Perdido did not provide any documentation

of operating pressure.         Calvanico' s appraisal also applied a seventy- five percent

reduction in value based on general economic conditions, but did not explain what

that number represented.        Although Mr. Ducote denied the additional obsolescence


requested by Perdido, he testified that he did apply some obsolescence reductions

as   appropriate.   He applied a fifty-six percent reduction for obsolescence to the

pipelines based on throughput, as he had done in other cases, and a ninety percent

reduction for the shut- in wells, as provided for by the LTC tables.

        Michael C. Bealer, Vernon Parish Assessor, testified that he reviewed the


tax reporting forms submitted by Perdido,             as well as its request for additional


reductions based on obsolescence, but he denied the request because it was not


adequately supported and documented.            For instance, Mr. Bealer explained that


Perdido requested an additional reduction for functional obsolescence beyond the


obsolescence provided for in the LTC tables based on well depth, but did not


explain how it alleges the well depth functionally impairs the well or what the

percentage reductions requested represent.




                                                0
        After the hearing, the LTC took the matter under advisement before

upholding the assessments. The LTC' s Decision and Order noted that the Purchase

and Sale Agreement reflected a sale of a going concern and not a simple asset

purchase agreement.       As such, the sale price alone, without more information and


further explanation, was not indicative of the fair market value of the property.

The LTC found that the sale was a valid sale under the LTC' s Rules and


Regulations and that genuine consideration should have been given to it. The LTC


also noted that the Assessor defendants failed to give genuine consideration to the


sale.    Nevertheless,    the LTC      found that despite the         fact that the Assessor


defendants applied insufficient obsolescence to the subject property,                    Perdido


 failed to submit and offer sufficient information and testimony concerning the

sale for the [ LTC] to determine obsolescence based on the sale."                In finding that

Perdido failed to provide sufficient evidence, the LTC noted that it did not find


Calvanico' s valuation to be reliable. Based on these findings, the LTC concluded


that it had "    no choice but to uphold the values determined by the [                 Assessor


defendants] by affirming the decision."

        Perdido filed separate petitions for judicial review of each of the LTC


rulings in the Nineteenth Judicial District Court, requesting that the determinations

of the LTC be reversed or, in the alternative, that the matter be remanded to the


LTC     with    instructions   to   give   due   weight   and   consideration     to   the   facts,


documentary evidence, and witness testimony presented by Perdido.                 On motion of


the defendants, the suits were consolidated for purposes of judicial review.'



1 After a hearing, the district court remanded the matter to the LTC to take additional evidence of
obsolescence. The Assessor defendants appealed the trial court judgment remanding the matter
to the LTC.  However, finding that the judgment was a nonappealable interlocutory ruling, this
Court converted the consolidated appeals to applications for supervisory writs. Thereafter, this
Court concluded that the district court erred in remanding the matter to the LTC to allow Perdido
to present additional evidence under La. R.S. 49: 964( E).   As such, this Court granted the writ
application, reversed the district court judgment remanding the matter to the LTC to take
additional evidence, and remanded the matter to the district court for further proceedings.    See

Perdido Energy Louisiana, LLC v. Acadia Parish Board of Review, 20- 0962 ( La.App. 1 Cir.
3/ 30/ 21), 2021 WL1207818 ( unpublished writ action).



                                                 10
        A hearing was held on the judicial review proceeding on September 22,

2021.     After taking the matter under advisement, the district court affirmed the

LTC' s ruling, and this appeal followed. On appeal, Perdido argues that the LTC' s

decisions should have been reversed as arbitrary and capricious and not supported

and sustainable by a preponderance of the evidence for failure of the assessors to

grant any obsolescence on the value of the property.

                                        DISCUSSION


        Louisiana Constitution article VII, § 18( E) provides that the correctness of


assessments by the assessor shall be subject to review first by the parish governing

authority,   then by the LTC or its successor, and finally by the courts,                        all in


accordance with procedures established by law.                   See La. R.S. 47: 1931; 47: 1992;


47: 1989; 47: 1998.     Louisiana Revised Statutes 47: 1998 authorizes judicial review


of the correctness of a tax assessment, and the Administrative Procedure Act,


specifically La. R.S. 49: 964( F) and ( G),     governs the extent of that review. La. R.S.


49: 967( A);     D90 Energy, LLC v. Jefferson Davis Parish Board of Review,                          20-


00200, pp. 8- 9 (    La. 10/ 20/ 20), 341 So. 3d 492, 498- 99.           When reviewing a final

decision of an agency, the district court functions as an appellate court. Regency

Intrastate Gas, LLC v. Louisiana Tax Commission, 21- 0271, p. 4 ( La.App. 1 Cir.

9/ 27/ 21), 329 So. 3d 838, 842, writ denied, 21- 01559 ( La. 1/ 19/ 22), 331 So. 3d 320.


An aggrieved party may obtain review of any final judgment of the district court

by appeal to the appropriate court of appeal.              La. R.S. 49: 965.


        On review of a district court judgment rendered under La. R.S. 49: 965, the

appellate court owes no deference to the district court' s factual findings or legal


conclusions.      Regency Intrastate Gas, LLC, 21- 0271 at p.                  6, 329 So. 3d at 844.


Rather,    the    appellate   court   conducts       its     own   independent         review   of   the


administrative      record    and   reviews   the    administrative      agency' s       decision    and


findings using the standards set forth in La. R. S. 49: 964( G).                 Id.    Thus, we may


                                                11
affirm or remand the agency decision for further proceedings. We may reverse or

modify the decision if substantial rights of the appellant have been prejudiced

because the administrative findings, inferences,          conclusion,   or decisions are: in


violation of constitutional or statutory provisions;           in excess of the agency' s

statutory authority; made upon unlawful procedure; affected by other error of law;

arbitrary or capricious or characterized by an abuse of discretion or a clearly

unwarranted exercise of discretion; or not supported by a preponderance of the

evidence.     La. R.S. 49: 964( G)( 1)-(   6).    This Court shall make its own factual


determinations by a preponderance of the evidence based on its own evaluation of

the record reviewed in its entirety upon judicial review.       La. R.S. 49: 964( G)( 6).   In


conducting this review, however, this Court affords considerable weight to an

administrative agency' s construction and interpretation of its rules and regulations,

and the agency' s construction and interpretation should control unless found to be

arbitrary, capricious, or manifestly contrary to its rules and regulations. Regency

Intrastate Gas, LLC, 21- 0271 at p. 6, 329 So. 3d at 844.         Further, this Court shall


give due regard to the administrative agency' s determinations regarding witness

credibility, where the agency had first-hand observation of a witness' s credibility

on the witness stand.    La. R.S. 49: 964( G)( 6).


         Each assessor is charged with the responsibility of determining the fair

market value of all property subject to taxation within his parish or district at

intervals of not more than four years.                Fair market value is determined in


accordance with criteria established by law and applied uniformly throughout the

state.   La. Const. art. VII, § 18( D).    Fair market value is the price for property that

would be agreed upon between a willing and informed buyer and a willing and

informed seller under usual and ordinary circumstances;            it shall be the highest


price estimated in terms of money that property will bring if exposed for sale on

the open market with reasonable time allowed to find a purchaser who is buying


                                                 12
with knowledge of all uses and purposes to which the property is best adapted and

for which it can be legally used.      La. R.S. 47: 2321; LAC 61: V. 109.      To ensure


uniformity, the LTC has adopted guidelines, procedures,         rules,   and regulations,




which each assessor shall follow in determining fair market value.              La. R.S.


47: 2323( A) and ( B).    Louisiana Administrative Code Title 61, Pt. V, Chapter 13


contains the "     Guidelines for Ascertaining the Fair Market Value of Pipelines."

LAC 61: V. 1301.


       Here, the parties do not dispute that the subject pipeline property is valued

using a cost approach based on schedules found in LAC 61: V. 1307.             See LAC


61: V. 1301( A).     In using the cost approach, the assessor values the property by

estimating the replacement or reproduction cost of the improvements and then

deducting    the      estimated   depreciation.   La.   R. S.   47: 2323( C)( 2);   LAC


61: V. 1301( A)(2).    The assessor shall also consider functional and/ or economic


obsolescence in the fair market value analysis, as substantiated by the taxpayer in

writing. LAC 61: V. 1301( A)(2); LAC 61: V. 1305( F).


       Although La. R.S. 47: 2324 requires the assessor to gather all data necessary

to properly determine fair market value of property in his jurisdiction, it is the

party seeking a fair market value reduction for its pipeline property based on

obsolescence who has the burden of producing sufficient data and information to

substantiate its claim.   Regency Intrastate Gas, LLC, 21- 0271 at p. 7, 329 So. 3d at

845.   The assessor retains the discretion to determine whether the taxpayer has


substantiated the obsolescence.     ANR Pipeline Co. v. ANR Pipeline Co.,      11- 379, p.

8 ( La.App. 3 Cir. 8/ 10/ 11), 73 So. 3d 398, 403. Consistent with La. R.S. 47: 1957,

the assessor may request additional documentation when ascertaining the fair

market value of pipeline property. LAC 61: V. 1301( A)(2).

       The dispute in this case involves the Assessor defendants'            rejection   of




Perdido' s request for additional reductions in its property' s fair market value based


                                            13
on   obsolescence.     In support of its request, Perdido provided the Assessor


defendants with a copy of the Purchase and Sale Agreement and Calvanico' s

appraisal, but not the data forming the basis for the appraisal or an explanation of

the methodology or calculations, despite the fact that the burden was on Perdido to

produce sufficient data and information to substantiate its claim.


        Based on our review of the administrative record, and giving due regard to

the LTC' s interpretation of its rules and to its witness credibility determinations,

we conclude Perdido failed to carry its burden of proving entitlement to a fair

market value reduction for its property based on obsolescence for the 2018 tax

year.   See Regency Intrastate Gas, LLC, 21- 0271 at p. 11, 329 So.3d at 847.    We


find no basis in La. R.S. 49: 964( G) requiring reversal of the LTC' s decisions in

these   consolidated   appeals.   The LTC' s decisions are legally supported by

applicable statutory and administrative authority and are factually supported by the

record evidence.



                                   CONCLUSION


        For the reasons set forth herein, we affirm the district court' s judgment on


judicial review.     Costs of this appeal are assessed to plaintiff, Perdido Energy

Louisiana, LLC.


        AFFIRMED.




                                          14
                      STATE OF LOUISIANA


                       COURT OF APPEAL


                        FIRST CIRCUIT



                         2022 CA 0115


                PERDIDO ENERGY LOUISIANA, LLC


                            VERSUS


   ACADIA PARISH BOARD OF REVIEW; JAMES J. PETITJEAN, IN HIS
CAPACITY AS ASSESSOR FOR ACADIA PARISH; AND THE LOUISIANA TAX
                         COMMISSION


                      CONSOLIDATED WITH


                         2022 CA 0116


                PERDIDO ENERGY LOUISIANA, LLC


                            VERSUS


   EVANGELINE PARISH BOARD OF REVIEW; DIRK DEVILLE, IN HIS
CAPACITY AS ASSESSOR FOR EVANGELINE PARISH; AND THE LOUISIANA
                       TAX COMMISSION


                      CONSOLIDATED WITH


                         2022 CA 0117


                PERDIDO ENERGY LOUISIANA, LLC


                            VERSUS


 BEAUREGARD PARISH BOARD OF REVIEW; BRENT RUTHERFORD, IN HIS
CAPACITY AS ASSESSOR FOR BEAUREGARD PARISH; AND THE LOUISIANA
                       TAX COMMISSION


                      CONSOLIDATED WITH


                         2022 CA 0118


                PERDIDO ENERGY LOUISIANA, LLC


                            VERSUS


   RAPIDES PARISH BOARD OF REVIEW; RICHARD I. DUCOTE, IN HIS
CAPACITY AS ASSESSOR FOR RAPIDES PARISH; AND THE LOUISIANA TAX
                         COMMISSION


                      CONSOLIDATED WITH
                                            2022 CA 0119


                             PERDIDO ENERGY LOUISIANA, LLC


                                                VERSUS


     VERNON PARISH BOARD OF REVIEW; MICHAEL C. BEALER, IN HIS
  CAPACITY AS ASSESSOR FOR VERNON PARISH; AND THE LOUISIANA TAX
                                            COMMISSION




McClendon, J., dissents.


        Louisiana Revised Statutes 47: 2324 requires the assessor to gather all data


necessary to properly determine fair market value of property in his jurisdiction.

Regency Intrastate Gas, LLC v. Louisiana Tax Commission, 2021- 0271 ( La. App.

1 Cir. 9/ 27/ 21), writ denied, 2021- 01559 ( La. 1/ 19/ 22), 331 So. 3d 320.         However, the


taxpayer seeking obsolescence has the burden of producing sufficient data and

information to substantiate its claim.         Id.


        In this matter, the Louisiana Tax Commission found that the parish assessors


failed to give genuine consideration to the sale and that the evidence submitted by

Perdido suggested that insufficient obsolescence was applied to the subject property.

Nevertheless, the tax commission determined that Perdido failed to offer sufficient


evidence to determine and quantify the obsolescence.'                       In D90 Energy, LLC v.

Jefferson Davis Parish Board of Review, 2020- 00200 ( La. 10/ 20/ 2020), 341 So. 3d


492, 497- 98, the Louisiana Supreme Court recognized the tax commission' s authority to

receive and consider evidence not previously submitted to the assessor. Accordingly,

with the tenets of fair play in mind and based on the specific facts of this case,                  I


respectfully dissent.




 I note that after requesting the obsolescence, Perdido reached out to each of the assessors to ask
whether they needed additional information. Only one assessor's office responded, by email, asking for
any additional information " to help with obtaining a value for Perdido."
                                                      2